                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                           FORT SMITH DIVISION

DWIGHT W. PHELAN                                                            PLAINTIFF

v.                            Case No. 2:18-CV-02049

UNUM LIFE INSURANCE COMPANY OF AMERICA                                    DEFENDANT

                                    JUDGMENT

     Pursuant to the opinion and order entered in this case on this date, this matter is

DISMISSED WITH PREJUDICE.

     IT IS SO ADJUDGED this 16th day of January, 2019.


                                                     /s/P. K. Holmes, 
                                                     P.K. HOLMES, III
                                                     CHIEF U.S. DISTRICT JUDGE
